DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (6,283,575) in view of Chen et al. (6,447,102).

	Regarding claims 1 and 6, Hawkins teaches a fluid ejection device comprising:
	an ejection nozzle (1, item 16) including an ejection nozzle orifice (fig. 1, item 16) in communication with a printing material chamber (fig. 2, item 20), wherein the printing material chamber is to supply printing material to be ejected from the ejection nozzle orifice when the printing material is heated by a printing material ejector (col. 4, lines 37-52); and
	a plurality of service nozzles (figs. 1, 3, items 32/24) including a service nozzle orifice (fig. 1, items 32) in communication with a service fluid chamber (col. 4, lines 53-67),
	wherein the service fluid chamber is to supply service fluid to be ejected from the service orifice (col. 4, lines 53-67), and
	wherein the service nozzle is positioned adjacent the ejection nozzle (see fig. 1) enable the mixing of the service fluid with the printing material on a surface of the fluid 
	Hawkins does not teach wherein a ratio of a side of the service fluid ejector to a diameter of the service nozzle orifice is less than one. Chen teaches a fluid ejector and a nozzle meeting the limitation (Chen, see fig. 1A, Note that fluid ejector 32 fits within circumference of nozzle 42). It would have been obvious to one of ordinary skill in the art to configure the fluid ejector and nozzle sizes in the manner disclosed by Chen in the device disclosed by Hawkins because doing so would amount to combining prior art teachings according to known methods to obtain predictable results. In other words, because Hawkins does not disclose a specific relation between the size of its fluid ejector and its nozzle, it would have been obvious to look to Chen for such a teaching. 
	(Examiner acknowledges that Chens ejector and nozzle are not for ejecting a cleaning fluid. Nonetheless, Examiner maintains that it would have been obvious to apply the same dimensions to any nozzles, including the cleaning nozzles of Hawkins).
	Upon combination of Chen with Hawkins, the limitations requiring that the service fluid is heated by a service fluid ejector would be met. 

	Regarding claims 3 and 8, see the rejections of claims 1 and 6 and Chen, figure 1A.

Claims 2, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Chen as applied to claim 1 above, and further in view of official notice.

	Regarding claims 2 and 7, Hawkins in view of Chen teaches the fluid ejection device according to claims 1 and 6, respectively. Hawkins in view of Chen does not teach wherein the service fluid ejector is configured to eject the service fluid from the service nozzle orifice at a service fluid ejection velocity that is less than a printing material ejection velocity associated with ejection of the printing material by the printing material ejector. Examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of invention that an ejection of ink from a nozzle during printing would obviously be higher in velocity in Hawkins in view of Chen’s device than the introduction of Hawkins in view of Chen’s solvent into the antechamber because ejection of ink for printing was done at very high speeds, which would necessarily be higher than whatever the cleaning fluid speed was.

Regarding claim 11, see rejections of claims 1 and 6. 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of Chen as applied to claim 6 above, and further in view of Sharma et al. (6,513,903).

 	Regarding claims 5, Hawkins in view of Chen teaches a fluid ejection device according to claim 1. Hawkins in view of Chen does not teach wherein a size of the service nozzle orifice is larger compares to a size of the ejection nozzle orifice. Sharma teaches this (Sharma, fig. 14, Note that service nozzles 65 are larger than printing nozzles 63). It would have been obvious to one of ordinary skill in the art at the time of invention to size the service nozzles larger than the ink ejection nozzles, as disclosed by Sharma, in the device disclosed by Hawkins in view of Chen because doing so would allow for a slow seepage of cleaning liquid out of the service nozzle while also allowing for enough cleaning fluid per unit time to be ejected for a reliable cleaning. 

Regarding claim 10, see rejections of claims 5 and 6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853